                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                      CRIMINAL ACTION NO. 3:99-cr-00109-GCM
 UNITED STATES,

                 Plaintiff,

     v.                                                      ORDER

 JOSE JULIO MORBAN-LOPEZ,

                 Defendant.


          THIS MATTER comes before the Court on the Court’s own motion. Defendant Jose Julio

Morban-Lopez filed a pro se Motion to Reduce Sentence Pursuant to First Step Act of 2018 (Doc.

No. 397). The Court instructs the Government to respond to this Motion within thirty (30) days

of entry of this Order.

          SO ORDERED.


                                     Signed: May 27, 2021
